This appeal is from a decree permitting an amended bill of complaint to be filed after the evidence was all in and then denying a motion to dismiss, the essential question being that the amended bill constituted a departure in pleading.
The record and briefs of counsel have been examined and while there are immaterial differences in verbiage and construction the ultimate purpose of both the original and the amended bill of complaint is identical and this is the test on which the question of departure must turn. The amended bill was made necessary by reason of lack of allegations in the original bill and such amendments are permissible under our practice. Wordinger v. Wirt,112 Fla. 822, 151 So.2d 47; Zetrouer v. Zetrouer, 110 Fla. 312,149 So.2d 343; Biscayne Realty  Ins. Co. v. Ostend Realty Co.,109 Fla. 1, 148 So.2d 560; Richmond v. Irons, 121 U.S. 27, 7 Sup. Ct. 788, 30 L. Ed. 864; 10 R.C.L. 494.
Other assignments have been examined and in the light of the equities shown are totally without merit. To exemplify them and the facts out of which they arise would require a long opinion that would amount to nothing more than an exemplification of our skill at the old game of logomachy for which courts and brief writers have too often indulged their fondness. Deference to laconics now and then is refreshing.
The chancellor was well within his discretion in permitting the amended bill to be filed and we are cited to no instance in which he otherwise overlooked the inherent justice of the cause. His judgment is, therefore, affirmed.
Affirmed.
ELLIS, P.J., and BUFORD, J., concur.
WHITFIELD, C.J., and BROWN and DAVIS, J.J., concur in the opinion and judgment. *Page 374